            Case 16-56700-jwc               Doc        Filed 07/21/21 Entered 07/21/21 13:11:56                             Desc Main
 Fill in this information to identify the case:         Document     Page 1 of 3
           CASSANDRA MARIE TURNIPSEED
 Debtor 1 __________________________________________________________________

 Debtor 2       ________________________________________________________________
(Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              Georgia
                                                                District of __________
                                                                            (State)
             16-56700-JWC
 Case number ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


Part 1:          Mortgage Information

                          U.S. Bank Trust National Association, not in its individual                              Court claim no. (if known):
 Name of creditor: capacity, but solely as Owner Trustee for Citigroup                                             14
                          Mortgage Loan Trust 2021-JL1

 Last 4 digits of any number you use to identify the debtor’s account:                       8      3     3   7

 Property Address:            2535 THORNTON DR
                              Number    Street




                              COLLEGE PARK, GA 30349
                              City                            State   ZIP Code


Part 2:          Prepetition Default Payments

  Check one:

  q
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

  q     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
        of this response is:                                                                                                           $


Part 3:          Postpetition Mortgage Payment

  Check one:

  q
  X     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
         The next postpetition payment from the debtor(s) is due on:             07/15/2021
                                                                                 __________________
                                                                                 MM   / DD       / YYYY

 q      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:

       a. Total postpetition ongoing payments due:                                                                             (a) $

       b. Total fees, charges, expenses, escrow, and costs outstanding:                                                      + (b) $
       c. Total. Add lines a and b.
                                                                                                                               (c) $
       Creditor asserts that the debtor(s) are contractually
       obligated for the postpetition payment(s) that first became                 __________________
       due on:                                                                     MM / DD    / YYYY




Form 4100R                                            Response to Notice of Final Cure Payment                                             page 1
            Case 16-56700-jwc                           Doc         Filed 07/21/21 Entered 07/21/21 13:11:56                         Desc Main
                                                                     Document     Page 2 of 3

Debtor 1     CASSANDRA MARIE TURNIPSEED
             _______________________________________________________                                                  16-56700-JWC
                                                                                               Case number (if known) _____________________________________
              First Name         Middle Name            Last Name




 Part 4:        Itemized Payment


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
 n all payments received;
 n all fees, costs, escrow, and expenses assessed to the mortgage; and
 n all amounts the creditor contends remain unpaid.



 Part 5:        Sign Here


   The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
   proof of claim.

   Check the appropriate box.

   q       I am the creditor

   q       I am the creditor’s authorized agent




 I declare under penalty of perjury that the information provided in this claim is true and correct
 to the best of my knowledge, information, and reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




                /s/ BRANDI R. LESESNE
                    Signature
                                                                                                            Date    07/21/2021
                                                                                                                    ____ ____ _______



 Print:             BRANDI R.                                        LESESNE                                Title   ATTORNEY FOR CREDITOR
                    First Name                 Middle Name             Last Name




 Company            BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP



 If different from the notice address listed on the proof of claim to which this response applies:




 Address            4004 BELT LINE ROAD SUITE 100
                    Number                     Street



                    ADDISON, TEXAS 75001
                    City                                                              State      ZIP Code



               (972) 341-0500
 Contact phone ______ _____ _________                                                                       Email GA.ND.ECF@BDFGROUP.COM




Form 4100R                                                          Response to Notice of Final Cure Payment                                          page 2
              Case 16-56700-jwc          Doc     Filed 07/21/21 Entered 07/21/21 13:11:56         Desc Main
                                                  Document     Page 3 of 3
                                               CERTIFICATE OF SERVICE


               I hereby certify that on July 21, 2021, a true and correct copy of the Statement in Response to

        Notice of Final Cure Payment was served via electronic means as listed on the Court's ECF noticing

        system or by regular first class mail to the parties listed on the attached list.

                                                     Respectfully submitted,

                                                     BARRETT DAFFIN FRAPPIER
                                                     TURNER & ENGEL, LLP


                                                     BY: /s/ BRANDI R. LESESNE                            07/21/2021
                                                         BRANDI R. LESESNE
                                                         GA NO. 141970
                                                         4004 BELT LINE ROAD SUITE 100
                                                         ADDISON , TX 75001
                                                         Telephone: (972) 341-0500
                                                         Facsimile: (972) 661-7725
                                                         E-mail: GA.ND.ECF@BDFGROUP.COM
                                                         ATTORNEY FOR CREDITOR


        BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

        DEBTOR:
        CASSANDRA MARIE TURNIPSEED
        2535 THORNTON DRIVE
        COLLEGE PARK, GA 30349

        DEBTOR'S ATTORNEY:
        ANGELYN M. WRIGHT
        SUITE 222, 1244 CLAIRMONT ROAD
        P.O BOX 3576
        DECATUR, GA 30031

        TRUSTEE:
        NANCY J. WHALEY
        303 PEACHTREE CENTER AVENUE
        SUITE 120, SUNTRUST GARDEN PLAZA
        ATLANTA, GA 30303

        UNITED STATES TRUSTEE:
        362 RICHARD RUSSELL BLDG.
        75 TED TURNER DRIVE, S.W.
        ATLANTA, GA 30303

bkusbk_POC_4100R_COS.rpt - 03/Northern/Atlanta/00000009283946                                           Page 3 of 3
